              Case 4:14-cv-02543-CKJ Document 213 Filed 04/10/19 Page 1 of 2
                                DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson            Date: April 10, 2019
Carrie Ferrara Clark v. City of Tucson             Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Cheryl Cummings
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 8:

 9:10 a.m.: The parties are present. Counsel and the Court discuss proposed verdict forms.

 The Court DENIES the admission of Exhibit 127 but notes counsel for the plaintiff may use
 this exhibit during closing argument.

 A sidebar is held. Counsel for the plaintiff continues to object to Laura Baker acting as the
 defendant's technical advisor. Though Ms. Baker was not initially disclosed as an expert, she
 was disclosed as a witness. The Court takes this matter UNDER ADVISEMENT.

 The jurors enter the courtroom.

 Examination of the defendant's witness, Rob Rodriguez, resumes. Exhibits 95, 97, 98, 100,
 103, 128, and 433 are admitted.

 The jury is excused for mid-morning recess. Out of the presence of the jury, the Court and
 counsel further discuss proposed verdict forms and other legal matters. The Court RULES
 Laura Baker may remain as technical advisor and may testify as a witness over the oral
 objection by counsel for the plaintiff.

 10:43: a.m. - 11:08 a.m.: A mid-morning recess is taken.

 The Court is back in session. The jury enters the courtroom. The defendant's witness, Michael
 Garcia, is sworn and examined.

 12:07: p.m. - 1:20 p.m.: The Court recesses for lunch.

 Out of the presence of the jury, the Court and counsel continue to discuss legal matters.

 The jury enters the courtroom. Examination of the defendant's witness, Michael Garcia, continues.
 The defendant's exhibits, 391, 392, 393, 394, and 395, are admitted.
              Case 4:14-cv-02543-CKJ Document 213 Filed 04/10/19 Page 2 of 2

U.S. District Judge: Cindy K. Jorgenson             Date: April 10, 2019
Carrie Ferrara Clark v. City of Tucson              Case Number: CV-14-02543-TUC-CKJ

 The defendant's witness, Laura Baker, is sworn and examined. Exhibits 348 and 434 are admitted.

 Counsel for the defendant rests.

 The plaintiff's witness, Josh Campbell, is recalled to the witness stand for rebuttal testimony.

 The Court continues the jury trial to April 11, 2019 at 9:30 a.m. at which time closing arguments
 and final jury instructions will take place. The Court excuses the jury for the day.

 3:26 p.m. - 3:58 p.m.: A mid-afternoon recess is taken.

 The Court is back in session. A brief off-the-record discussion regarding legal issues is held. On
 the record the Court and counsel review and amend final jury instructions and forms of verdict.

 Civil jury trial: 9:10 a.m. to 4:46 p.m. (5 hours and 26 minutes)
